Citation Nr: 1404176	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-04 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance allowance under Chapter 33, Title 38, United States Code, at a rate in excess of 70 percent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 4, 1997, to May 15, 2003.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision entered in November 2009 by the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma.  The November 2009 action communication advised the Veteran of his entitlement to Chapter 33 benefits at a rate not to exceed 70 percent of the maximum amount payable based on the length of creditable active duty service.  The November 2009 determination was preceded by written notice in July 2009 that he was entitled to receive 100 percent of the benefits payable, as well as payment under the Yellow Ribbon Program for additional financial assistance.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's principal argument is that he received erroneous, untimely information from the RO as to the rate of payment of his Chapter 33 benefits, also known as the Post-9/11 GI Bill, and that in reliance upon the erroneous information provided by VA he incurred a substantial debt for tuition that he believed was to be paid by VA.  

The statute establishing the amount of educational assistance to be awarded under Chapter 33, for an approved program of education, describes the type of assistance that may be provided in various circumstances, and refers to 38 U.S.C. § 3311(b) to identify the requirements for the maximum amount of payment, as well as where specific percentages of the full amount are to be paid.  See 38 U.S.C.A. § 3313(c).  In pertinent part, the full or maximum amount is to be paid to an individual entitled by reason of paragraph (1) or (2) of § 3311(b).  38 U.S.C.A. § 3313(c)(1). 

Turning to 38 U.S.C.A. § 3311, which governs eligibility for Chapter 33 benefits, subsection (b) identifies covered individuals, to include (1) an individual who serves an aggregate of at least 36 months on active duty and is discharged or released from active duty as described in subsection (c), and (2) an individual who serves at least 30 continuous days on active duty and is discharged or released from active duty in the Armed Forces for a service-connected disability.  38 U.S.C.A. § 3311(b). 

In this instance, the Veteran's Department of Defense Form 214-Automated, Certificate of Release or Discharge from Active Duty, indicates that his discharge was effectuated under AR 635-20, paragraph 5.17 for a physical condition, not a disability.  The remainder of the record on appeal, including the items in an educational folder and the virtual claims folder, fails to identify that physical condition affecting the Veteran leading to his service separation.  Absent from the record is the Veteran's actual VA claims folder, inclusive of service treatment and personnel records.  The record as developed through December 2010 does indicate that service connection had previously been established for a chronic left tibiofibular ligament sprain and a generalized anxiety disorder, each being effective from the day following service separation.  

AR 635-20 specifies chronic airsickness, chronic seasickness, enuresis, sleepwalking, dyslexia, severe nightmares, claustrophobia, and other disorders manifesting disturbances of perception, thinking, emotional control or behavior sufficiently severe that the soldier's ability to perform military duties effectively is significantly impaired, as pertinent conditions.  

In view of the foregoing, further development to obtain the Veteran's claims folder in its entirety, inclusive of service treatment and personnel records, is deemed necessary.  In addition, the record otherwise establishes an inferred claim for service connection for the condition or other malady leading to the Veteran's separation from service, given the above-cited threshold criteria for Chapter 33 entitlement to payment at the 100 percent rate under 38 U.S.C.A. § 3311(b). 

Accordingly, this case is REMANDED for the following actions:



1.  Obtain the Veteran's VA claims folder in its entirety and associate same with the educational folder already of record.  

2.  Obtain for inclusion in the Veteran's VA claims folder, if not already contained therein, complete copies of all service treatment and personnel records.  

3.  Ascertain with certainty the physical condition leading to the Veteran's service separation in May 2003 and whether a claim for service connection therefor has been previously developed and adjudicated by VA.  If not, undertake all necessary development, including compliance with the VA's duties to notify and assist, followed by an adjudication of the merits of that claim and notice to the Veteran of the determination reached.  If that claim is denied, the Veteran should be advised of his right to appeal and the process and procedures for initiating and perfecting an appeal should be fully explained to him.  

4.  Thereafter, readjudicate the issue on appeal and if the benefit sought on appeal continues to be denied, furnish the Veteran a supplemental statement of the case and permit him a reasonable period for entry of a response, before returning the matter to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


